DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species (figures 5-6 and claims 1-15) in the reply filed on 10/03/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “First and Second external electrodes in figure 6” has been used to designate both the first and second external electrodes 31c and the second plating layers 31c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0032885) in view of Chun et al. (US 2016/0042857) and Masuda et al. (US 6,362,713).
	Regarding claim 1, Lee et al. (para 0061-0110 and figures 1-12) discloses a body (see figure 10); a coil portion disposed in the body (see figure 11), the coil portion including a support substrate (230) and a coil pattern disposed on at least one surface of the support substrate (see figure 11), and forming at least one turn (see figure 10); and first and second external electrodes (301/302) disposed on external
surface of the body (see figure 10), and connected to both ends of the coil pattern, respectively (see figure 10) and an aspect ratio of the coil pattern is less than 1 (see para 0077/0111).
	Lee et al. does not expressly wherein the first and second external electrodes include a first plating layer disposed on an end surface of the body and a conductive resin layer covering the first plating layer and extending to a main surface of the body to be connected to the coil pattern and a width W1 of the coil pattern satisfies a condition of 0.8W2≤W1≤W2 as compared with a width W2 of the first and second external electrodes.
	Chun et al. (figures 2-3 and para 0052-0060) discloses wherein the first and second external electrodes include a first plating layer (31a/32a) disposed on an end surface of the body (see figure 2) and a conductive resin layer (31b/32b) covering the first plating layer and extending to a main surface of the body to be connected to the coil pattern. (see figure 2)
Masuda et al. (figure 5 and Col 9, lines 6-30) discloses a width W1 of the coil pattern satisfies a condition of 0.8W2≤W1≤W2 as compared with a width W2 of the first and second external electrodes. (note: the diameter of the coil is correlates with the width of the coil, W1=35µm which is 0.035mm and e=W2=.04mm which meets the claimed limitations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to design wherein the first and second external electrodes include a first plating layer disposed on an end surface of the body and a conductive resin layer covering the first plating layer and extending to a main surface of the body to be connected to the coil pattern as taught by Chun et al. to the inductive device of Lee et al. so as to allow for direct current resistance to be effectively decreased which will suppresses heat generation.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to design wherein a width W1 of the coil pattern satisfies a condition of 0.8W2≤W1≤W2 as compared with a width W2 of the first and second external electrodes as taught by Masuda et al. to the inductive device of Lee et al. so as to allows for a small compact inductive device to be produced thereby saving valuable space on the printed circuit board. 
Regarding claim 3, Lee et al. (figure 11) discloses wherein the coil pattern has a multilayer structure.
Regarding claim 4, Chun et al. (para 0067) discloses wherein the conductive resin layer comprises one or more selected from the group consisting of copper and nickel, and a thermosetting resin.
Regarding claim 5, Chun et al. (para 0069) discloses wherein the first plating layer is formed of one or more selected from the group consisting of copper and nickel.
Regarding claim 6, Chun et al. (figure 2 and para 0071) discloses wherein the conductive resin layer is provided with a second plating layer further disposed thereon.
Regarding claim 7, Chun et al. (para 0072) discloses wherein the second plating layer has a form in which a nickel (Ni) layer and a tin (Sn) layer are sequentially disposed.
Regarding claim 8, Lee et al. (figure 11) discloses when a region covering the coil portion in the body is referred to as a cover portion, the cover portion has a thickness less than a thickness of the coil portion.
Regarding claim 9, Lee et al. (figure 11) discloses wherein the thickness of the coil portion is twice or more the thickness of the cover portion.

2.	Claims 10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0032885) in view of Masuda et al. (US 6,362,713).
Regarding claim 10, Lee et al. (para 0061-0110 and figures 1-12) discloses
a coil portion disposed in a body (see figure 10), the coil portion comprising a support member (230) extending in a length-width plane in the body (see figure 11), and a coil pattern disposed on a surface of the support member (see figure 11), the coil pattern having a thickness-to-width (aspect) ratio of less than one (see para 0077/0111);
first and second external electrodes disposed respectively on first and second end surfaces extending in a thickness direction of the body and connected to corresponding ends of the coil pattern (see figure 10), wherein each of the first and second external electrodes (301/302) comprises a portion extending on a mounting surface of the body and spaced apart from each other in a length direction (see figure 10).
Lee et al. does not expressly wherein a width W1 of the coil pattern satisfies a condition of 0.8W2≤W1≤W2 as compared with a width W2 of the first and second external electrodes disposed on the mounting surface and extending in the length direction.
Masuda et al. (figure 5 and Col 9, lines 6-30) discloses a width W1 of the coil pattern satisfies a condition of 0.8W2≤W1≤W2 as compared with a width W2 of the first and second external electrodes disposed on the mounting surface and extending in the length direction.(note: the diameter of the coil is correlates with the width of the coil, W1=35µm which is 0.035mm and e=W2=.04mm which meets the claimed limitations).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to design wherein a width W1 of the coil pattern satisfies a condition of 0.8W2≤W1≤W2 as compared with a width W2 of the first and second external electrodes disposed on the mounting surface and extending in the length direction as taught by Masuda et al. to the inductive device of Lee et al. so as to allows for a small compact inductive device to be produced thereby saving valuable space on the printed circuit board. 
Regarding claim 12, Lee et al. (figures 10-11) discloses wherein the coil pattern comprises a conductive layer having at least one coil turn and an insulating layer disposed on the conductive layer.
Regarding claim 13, Lee et al. (figure 11) discloses wherein a thickness of a portion of the body extending between a topmost surface of the coil pattern and the mounting surface is less than a thickness of the coil pattern.
Regarding claim 15, Lee et al. (see para 0077/0111) discloses at least one additional coil pattern disposed on the first coil pattern, the at least one additional coil pattern having an aspect ratio of less than one.

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0032885) in view of Masuda et al. (US 6,362,713) in further view of Chun et al. (US 2016/0042857)
Regarding claim 11, Lee et al. (para 0061-0110 and figures 1-12) discloses all the limitations as noted above but does not expressly discloses wherein the first and second electrodes comprise a first plating layer disposed on the corresponding end surfaces and a conductive resin layer disposed on the mounting surface and connected to a corresponding first plating layer.
Chun et al. (figure 2 and para 0067-0072) discloses wherein the first and second electrodes comprise a first plating layer disposed on the corresponding end surfaces and a conductive resin layer disposed on the mounting surface and connected to a corresponding first plating layer. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to design wherein the first and second electrodes comprise a first plating layer disposed on the corresponding end surfaces and a conductive resin layer disposed on the mounting surface and connected to a corresponding first plating layer as taught by Chun et al. to the inductive device of Lee et al. so as to allow for direct current resistance to be effectively decreased which will suppresses heat generation.  

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0032885) in view of Chun et al. (US 2016/0042857) and Masuda et al. (US 6,362,713) in further view of Loza (US 2008/0204183).
Regarding claim 2, Lee et al. (para 0061-0110 and figures 1-12) discloses all the limitations as noted above but does not expressly discloses wherein the coil pattern has an aspect ratio in a range from 0.3 to 0.5, inclusive.
Loza (last line of para 0022) discloses wherein the coil pattern has an aspect ratio in a range from 0.3 to 0.5, inclusive.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to design wherein the coil pattern has an aspect ratio in a range from 0.3 to 0.5, inclusive as taught by Loza to the inductive device of Lee et al. so as to allow for the inductance device to have characteristics of higher inductance and lower parasitic capacitance.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0032885) in view of Masuda et al. (US 6,362,713) in further view of Loza (US 2008/0204183).
Regarding claim 14, Lee et al. (para 0061-0110 and figures 1-12) discloses all the limitations as noted above but does not expressly discloses wherein the coil pattern has an aspect ratio in a range from 0.3 to 0.5, inclusive.
Loza (last line of para 0022) discloses wherein the coil pattern has an aspect ratio in a range from 0.3 to 0.5, inclusive.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention to design wherein the coil pattern has an aspect ratio in a range from 0.3 to 0.5, inclusive as taught by Loza to the inductive device of Lee et al. so as to allow for the inductance device to have characteristics of higher inductance and lower parasitic capacitance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837